IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50081
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SAMMY DEAN FOSTER,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (W-01-CR-115-1)
                       --------------------
                           June 14, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Sammy Dean Foster appeals the sentence

imposed following his guilty-plea conviction for possession with

intent to distribute methamphetamine.       Foster argues that the

district court relied on inaccurate, confusing, and unreliable

evidence at sentencing to determine the drug quantities for which

he should be held accountable.    We apply the clearly erroneous

standard when reviewing a district court’s factual findings of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
quantity of drugs implicated by the crime.   United States v. Davis,

76 F.3d 82, 84 (5th Cir. 1996).

     By finding the government’s evidence credible and reliable,

the district court implicitly adopted the officer’s testimony and

the government’s recommendation that Foster be held responsible for

at least 1.5 but not more than 5 kilograms of methamphetamine under

United States Sentencing Guidelines § 2D1.1(3).   See United States

v. Golden, 17 F.3d 735, 737 (5th Cir. 1994).   At sentencing, Foster

did not rebut the officer’s testimony that supported this finding.

See United States v. Clark, 139 F.3d 485, 490 (5th Cir. 1998).

Even though the officer’s testimony was somewhat imprecise, the

court’s reliance on it is not precluded because, for sentencing

purposes, the court could consider estimates of drug quantities.

See United States v. Alford, 142 F.3d 825, 832 (5th Cir. 1998).

     Foster has shown neither clear error nor legal error.      His

sentence is , therefore,

AFFIRMED.




                                  2